

Exhibit 10.1
bby073016ex101image1.jpg [bby073016ex101image1.jpg]


BEST BUY CO., INC.
LONG-TERM INCENTIVE PROGRAM AWARD AGREEMENT
FOR NON-U.S. DIRECTORS
Award Date:


This Long-Term Incentive Program Agreement, including any country-specific terms
and conditions contained in the appendix hereto (collectively, the “Agreement”),
dated the date set forth above (the “Award Date”), is between Best Buy Co.,
Inc., a Minnesota corporation, (“Best Buy” or the “Company”), and the individual
(“you” or the “Participant”) whose name is set forth in the Award Notification
you received from the Company (the “Award Notification”). The Award Notification
is included in and made a part of this Agreement.


1.
Grant of Award. In consideration of your service on the Board of Directors of
the Company (“Board”), the Company hereby grants to you the award set forth in
the Award Notification (the “Award”) subject to the terms and conditions of this
Agreement and the Best Buy Co., Inc. 2014 Omnibus Incentive Plan (the “Plan”).
In the event of any conflict between this Agreement and the Plan, the Plan will
govern. By your acceptance of this Award, you acknowledge receipt of a copy of
the Prospectus for the Plan and your agreement to the terms and conditions of
the Plan and this Agreement.



2.
Restricted Stock Units. A “Restricted Stock Unit” is a right to receive a share
of the Company’s common stock (“Share”) upon the lapse of the restrictions set
forth in this Agreement.



(a)
Restrictions. During the time you serve on the Board (the “Holding Period”), the
Restricted Stock Units are subject to the restrictions described in this
Agreement and the Plan (the “Restrictions”). During the Holding Period, the
Restricted Stock Units may not be assigned, transferred (other than by will or
the laws of descent and distribution), pledged or hypothecated (whether by
operation of law or otherwise) or otherwise conveyed or encumbered, and shall
not be subject to execution, attachment or similar process. Any attempted
assignment, transfer, pledge, hypothecation or other disposition contrary to the
provisions this Agreement or the Plan, or the levy of any execution, attachment
or similar process upon the Restricted Stock Units, shall be void and
unenforceable against the Company. The Restricted Stock Units are subject to
forfeiture to Best Buy as provided in this Agreement and the Plan.



(b)
Vesting. Except as otherwise set forth herein, so long as your service on the
Board continues, the Restricted Stock Units shall vest in accordance with the
vesting schedule stated in the Award Notification. If your service on the Board
is terminated for any reason other than Cause, a pro rata portion (based on your
length of service during the applicable vesting period) of any unvested
Restricted Stock Units will vest as of such termination date. If your service on
the Board is terminated for Cause, all Restricted Stock Units, whether vested or
not as of the date of termination pursuant to the vesting schedule, will be
forfeited as of the date of termination.



(c)
Issuance of Shares; Holding Period. Within 30 days from the end of the Holding
Period, the Shares underlying the Restricted Stock Units that have vested as of
the end of the Holding Period will be delivered to you.



3.
Restrictive Covenants and Remedies. By accepting the Award, you specifically
agree to the restrictive covenants contained in this Section 3 (the “Restrictive
Covenants”) and you agree that the Restrictive Covenants and the remedies
described herein are reasonable and necessary to protect the legitimate
interests of the Company Group.





1

--------------------------------------------------------------------------------




(a)

Confidentiality. In consideration of the Award, you acknowledge that the Company
Group operates in a competitive environment and has a substantial interest in
protecting its Confidential Information, and you agree, during your service to
the Company and thereafter, to maintain the confidentiality of the Company
Group’s Confidential Information and to use such Confidential Information for
the exclusive benefit of the Company Group.



(b)

Non-Solicitation. During the Holding Period and for one year following the
termination of your service on the Board, you shall not:



(i)

induce or attempt to induce any employee of the Company Group to leave the
employ of Company Group, or in any way interfere adversely with the relationship
between any such employee and Company Group;



(ii)

induce or attempt to induce any employee of Company Group to work for, render
services to, provide advice to, or supply Confidential Information of Company
Group to any third Person;



(iii)

employ, or otherwise pay for services rendered by, any employee of Company Group
in any business enterprise with which you may be associated, connected or
affiliated;



(iv)

induce or attempt to induce any customer, supplier, licensee, licensor or other
business relation of Company Group to cease doing business with Company Group,
or in any way interfere with the then existing business relationship between any
such customer, supplier, licensee, licensor or other business relation and
Company Group; or



(v)

assist, solicit, or encourage any other Person, directly or indirectly, in
carrying out any activity set forth above that would be prohibited by any of the
provisions of this Agreement if such activity were carried out by you. In
particular, you will not, directly or indirectly, induce any employee of Company
Group to carry out any such activity.



(c)

Partial Invalidity. If any portion of this Section 3 is determined by any court
of competent jurisdiction to be unenforceable in any respect, it shall be
interpreted to be valid to the maximum extent for which it reasonably may be
enforced, and enforced as so interpreted, all as determined by such court in
such action. You acknowledge the uncertainty of the law in this respect and
expressly stipulate that this Agreement is to be given the construction that
renders its provisions valid and enforceable to the maximum extent (not
exceeding its express terms) possible under applicable law.



(d)

Remedy for Breach. You agree that a breach of any of the Restrictive Covenants
would cause material and irreparable harm to the Company Group that would be
difficult or impossible to measure, and that monetary damages for any such harm
would, therefore, be an inadequate remedy. Accordingly, you agree that if you
breach any Restrictive Covenant, the Company Group shall be entitled, in
addition to and without limitation upon all other remedies the Company Group may
have under this Agreement, at law or otherwise, to obtain injunctive or other
appropriate equitable relief, without bond or other security, to restrain any
such breach. Such equitable relief in any court shall be available to the



2

--------------------------------------------------------------------------------




Company Group in lieu of, or prior to or pending, determination in any
arbitration proceeding. You further agree that the duration of the Restrictive
Covenant shall be extended by the same amount of time that you are in breach of
any Restrictive Covenant.


(e)

Claw Back & Recovery.



(i)
In the event (i) you breach any of the Restrictive Covenants, (ii) you engage in
conduct materially adverse to the interests of the Company, including any
material violations of any Company policy, (iii) you engage in intentional
misconduct that caused or contributed to the restatement of any financial
statements of the Company, (iv) you materially violate the terms of any
agreement to which you and a member of the Company Group is a party or (v) you
engage in a criminal act, fraud, or violation of any securities laws, then
notwithstanding any other provision of this Agreement to the contrary, the
Company, in its sole discretion, may take one or more of the following actions
with respect to your Award (and shall, in any event, take all action required by
applicable law):



(A)
cause the immediate forfeiture of any of your then unvested Restricted Stock
Units;



(B)
require you to immediately return to the Company any Shares issued under any
Restricted Stock Units that are still under your control; and



(C)
require you to promptly pay to the Company an amount equal to the fair market
value of all Shares included in your Award that are no longer under your control
(as measured on the date of issuance of any Shares issued under any Restricted
Stock Units).



(ii)
The Committee shall have sole discretion to determine what constitutes the
conduct described in Section 3(e)(i) above.



(iii)
In addition to the Company’s rights set forth above, you agree your Award and
the value of any portion of your Award no longer under your control shall be
subject to recovery or other penalties pursuant to (i) any Company clawback
policy, as may be adopted or amended from time to time, or (ii) any applicable
law, rule or regulation, or applicable stock exchange rule, including without
limitation, the Sarbanes-Oxley Act of 2002 and the Dodd-Frank Wall Street Reform
and Consumer Protection Act.



(f)

Right of Set Off. By accepting the Award, you agree that any member of the
Company Group may set off any amount owed to you (including fees or other
compensation, fringe benefits or vacation pay) against any amounts you owe under
this Section 3. You also agree that if the Company does not recover by means of
set-off the full amount you owe, calculated as set forth above, you agree to
immediately pay the unpaid balance to the Company.



4.
General Terms and Conditions.



(a)

Rights as a Shareholder. You will have no rights as a shareholder with respect
to any Shares issuable under the Restricted Stock Units until you have actually
received such Shares in accordance with the terms of this Agreement and the
Plan. This means that you will not have the right to vote as a shareholder nor
the right to receive dividend payments. Upon issuance of Shares, you will have
all of



3

--------------------------------------------------------------------------------




the rights of a shareholder with respect to the Shares unless Shares are
forfeited or recovered under this Agreement or the Plan.


(b)

Nature of Grant. In accepting the Award, you acknowledge, understand and agree
that:



(i)

the Plan is established voluntarily by Best Buy, it is discretionary in nature
and it may be modified, amended, suspended or terminated by Best Buy at any
time;



(ii)

the grant of the Award is voluntary and occasional and does not create any
contractual or other right to receive future grants of restricted stock units,
or benefits in lieu of restricted stock units, even if restricted stock units
have been granted in the past;



(iii)

all decisions with respect to future grants of restricted stock units, if any,
will be at the sole discretion of Best Buy;



(iv)

you are voluntarily participating in the Plan;



(v)

the Award and your participation in the Plan will not create a right to
continued service on the Board or derogate from any right of Best Buy’s
shareholders to remove you from the Board at any time in accordance with Best
Buy’s bylaws and any applicable law;



(vi)

the future value of the underlying Shares is unknown, indeterminable and cannot
be predicted with certainty;



(vii)

no claim or entitlement to compensation or damages shall arise from forfeiture
of the Award resulting from your ceasing to provide service to Best Buy (for any
reason whatsoever);



(viii)

unless otherwise provided in the Plan or by Best Buy in its discretion, the
Award and the benefits evidenced by this Agreement do not create any entitlement
to have the Award or any such benefits transferred to, or assumed by, another
company nor to be exchanged, cashed out or substituted for, in connection with
any corporate transaction affecting the Shares; and



(ix)

Best Buy shall not be liable for any foreign exchange rate fluctuation between
your local currency and the United States Dollar that may affect the value of
the Award or any amounts due to you pursuant to the settlement of the Award or
the subsequent sale of any Shares acquired upon settlement.



(c)

Participant’s Acknowledgements.





4

--------------------------------------------------------------------------------




(i)
Committee’s Sole Discretion. The Committee has sole discretion to make decisions
regarding your Award, and to interpret all terms of this Agreement. You agree
that all decisions regarding and interpretations of this Agreement by the
Committee are binding, conclusive, final and non-appealable.



(ii)
Taxes.



(A)

Regardless of any action the Company takes with respect to any or all income
tax, social insurance, payroll tax, payment on account or other tax-related
items related to your participation in the Plan (“Tax-Related Items”), you
acknowledge that the ultimate liability for all Tax-Related Items is and remains
your responsibility and may exceed the amount, if any, actually withheld by the
Company. You further acknowledge that the Company (a) makes no representations
or undertakings regarding the treatment of any Tax-Related Items in connection
with any aspect of the Restricted Stock Units, including, but not limited to,
the grant or vesting of the Restricted Stock Units, the issuance of Shares upon
settlement of the Restricted Stock Units, the subsequent sale of such Shares and
the receipt of any dividends; and (b) does not commit to and is under no
obligation to structure the terms of the Award or any aspect of the Restricted
Stock Units to reduce or eliminate your liability for Tax-Related Items or
achieve any particular tax result. Further, if you have become subject to
Tax-Related Items in more than one jurisdiction, you acknowledge that the
Company may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.



(B)

To the extent the Company has a withholding obligation with respect to
Tax-Related Items, you authorize the Company or its agent, at the Company’s
discretion, to satisfy the obligations with regard to all Tax-Related Items by
one or a combination of the following:



(1)
withholding from any cash compensation paid to you by the Company;



(2)
withholding from proceeds of the sale of Shares acquired upon settlement of the
Restricted Stock Units either through a voluntary sale or through a mandatory
sale arranged by the Company (on your behalf pursuant to this authorization); or



(3)
withholding in Shares to be issued upon settlement of the Restricted Stock
Units.



The Committee shall establish the method of withholding from alternatives (1) –
(3) above and, if the Committee does not exercise its discretion prior to the
applicable withholding event, then you shall be entitled to elect the method of
withholding from the alternatives above.


In the event there is a relevant taxable event for which the Company does not
withhold amounts needed to satisfy obligations with respect to Tax-Related
Items, you agree to pay or make adequate arrangements satisfactory to the
Company to satisfy such obligations.


(C)

Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum applicable
rates in which case you may receive a refund of any over-withheld amount in cash
and will have no entitlement to the common stock equivalent. If the obligation
for Tax-Related Items is satisfied by withholding in Shares, for tax purposes,
you are deemed to have been issued the full number of Shares



5

--------------------------------------------------------------------------------




subject to the vested Restricted Stock Units, notwithstanding that a number of
the Shares are held back solely for the purpose of paying the Tax-Related Items
due as a result of any aspect of your participation in the Plan.


(D)

You shall pay to the Company any amount of Tax-Related Items that the Company
may be required to withhold or account for as a result of your participation in
the Plan that cannot be satisfied by the means described in this Section
4(c)(ii). The Company may refuse to issue or deliver the Shares or the proceeds
of the sale of Shares if you fail to comply with your obligations in connection
with the Tax-Related Items.



(E)

The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding your participation in the Plan, or
your acquisition or sale of the underlying Shares. You acknowledge that the
grant, vesting or any payment with respect to the Award, and the sale or other
disposition of the Shares acquired as a result of the Award may have tax
consequences under federal, state, local or international tax laws. You further
acknowledge that you are relying solely on your own professional tax and
investment advisors with respect to any and all such matters (and are not
relying, in any manner, on the Company or any of its employees or
representatives). You understand and agree that any and all Tax-Related Items
are solely your responsibility without any expectation or understanding that the
Company or any of its employees or representatives will pay or reimburse you for
such Tax-Related Items.



(d)
Severability. In the event that any provision in the Plan or this Agreement is
held to be invalid, illegal or unenforceable or would disqualify the Plan or
this Agreement under any law, the invalid, illegal or unenforceable provision
shall be construed or deemed amended to conform to applicable laws, or if it
cannot be so construed or deemed amended without, in the determination of the
Committee, materially altering the purpose or intent of the Plan or this
Agreement, such provision shall be stricken as to the applicable jurisdiction or
Shares, and the remainder of the Plan or this Agreement shall remain in full
force and effect.



(e)
Governing Law, Jurisdiction and Venue. The laws of Minnesota, without regard to
the conflict of law provisions, shall apply to all questions concerning this
Agreement. You and the Company agree that the state and federal courts located
in the State of Minnesota shall have personal jurisdiction over the parties to
this Agreement, and that the sole venues to adjudicate any dispute arising under
this Agreement shall be the District Courts of Hennepin County, State of
Minnesota and the United States District Court for the District of Minnesota;
and each party waives any argument that any other forum would be more convenient
or proper.



(f)
Costs of Enforcement. In addition to any other remedy to which any member of the
Company Group is entitled under this Agreement, you agree that the Company Group
shall be entitled to recover from you any costs, expenses (including reasonable
legal fees) or disbursements reasonably incurred by the Company Group to enforce
any provision of this Agreement, or to otherwise defend itself from any claim
brought by you or any of your beneficiaries against any member of the Company
Group under any provision of this Agreement.



(g)
Appendix. Notwithstanding any provisions in this Agreement, the grant of the
Award shall be subject to any special terms and conditions set forth in the
attached country-specific appendix to this Agreement (the “Appendix”). If you
relocate to one of the countries included in the Appendix, the special terms and
conditions for such country will apply to you, to the extent the Company
determines that the



6

--------------------------------------------------------------------------------




application of such terms and conditions is necessary or advisable in order to
comply with local law or facilitate the administration of the Plan. The Appendix
constitutes part of this Agreement.


(h)
Imposition of Other Requirements. The Company reserves the right to impose other
requirements on your participation in the Plan, on the Award and on any Shares
acquired under the Plan, to the extent the Company determines it is necessary or
advisable in order to comply with local law or facilitate the administration of
the Plan, and to require you to sign any additional agreements or undertakings
that may be necessary to accomplish the foregoing.



(i)
Compliance with Law. Notwithstanding any other provision of the Plan or this
Agreement, unless there is an available exemption from any registration,
qualification or other legal requirement applicable to the Shares, the Company
shall not be required to deliver any Shares issuable upon settlement of the
Restricted Stock Units prior to the completion of any registration or
qualification of the Shares under any local, state, federal or foreign
securities or exchange control law or under rulings or regulations of the U.S.
Securities and Exchange Commission (“SEC”) or of any other governmental
regulatory body, or prior to obtaining any approval or other clearance from any
local, state, federal or foreign governmental agency, which registration,
qualification or approval the Company shall, in its absolute discretion, deem
necessary or advisable. You understand that the Company is under no obligation
to register or qualify the Shares with the SEC or any state or foreign
securities commission or to seek approval or clearance from any governmental
authority for the issuance or sale of the Shares. Further, you agree that Best
Buy shall have unilateral authority to amend the Plan and this Agreement without
your consent to the extent necessary to comply with securities or other laws
applicable to issuance of the Shares.



(j)
Insider Trading Restrictions/Market Abuse Laws. You acknowledge that you may be
subject to insider trading restrictions and/or market abuse laws, which may
affect your ability to acquire or sell Shares or rights to Shares under the Plan
during such times as you are considered to have “inside information” regarding
Best Buy (as defined by applicable laws in your country). Any restrictions under
these laws or regulations are separate from and in addition to any restrictions
that may be imposed under any applicable Best Buy insider trading policy. You
acknowledge that it is your responsibility to comply with any applicable
restrictions, and you are advised to speak to your personal advisor on this
matter.



(k)
Waiver. You acknowledge that a waiver by Best Buy of breach of any provision of
this Agreement shall not operate or be construed as a waiver of any other
provision of this Agreement, or of any subsequent breach by you or any other
award recipient.



(l)
Data Privacy. You hereby explicitly and unambiguously consent to the collection,
use and transfer, in electronic or other form, of your personal data as
described in this Agreement and any other award materials by Best Buy for the
exclusive purpose of implementing, administering and managing your participation
in the Plan.



You understand that Best Buy may hold certain personal information about you,
including, but not limited to, your name, home address and telephone number,
date of birth, social insurance number or other identification number, salary,
nationality, job title, any Shares or directorships held in Best Buy, details of
all awards or any other entitlement to shares of stock awarded, canceled,
exercised, vested, unvested or outstanding in your favor (“Data”), for the
exclusive purpose of implementing, administering and managing the Plan.


You understand that Data will be transferred to Fidelity or such other stock
plan service provider as may be selected by Best Buy in the future, which is
assisting Best Buy with the implementation, administration and management of the
Plan. You understand that the recipients of Data may be located in the United
States or elsewhere, and that the recipients’ country (e.g., the United States)
may have different data


7

--------------------------------------------------------------------------------




privacy laws and protections than your country. You understand that you may
request a list with the names and addresses of any potential recipients of Data
by contacting the Best Buy Legal Department, at 7601 Penn Avenue South,
Richfield, MN 55423 U.S. You authorize Best Buy, Fidelity (or such other broker
designated by Best Buy) and any other possible recipients which may assist Best
Buy (presently or in the future) with implementing, administering and managing
the Plan to receive, possess, use, retain and transfer Data, in electronic or
other form, for the sole purpose of implementing, administering and managing
your participation in the Plan. You understand that Data will be held only as
long as is necessary to implement, administer and manage your participation in
the Plan. You understand that you may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing the Best Buy Legal Department.
Further, you understand that you are providing the consents herein on a purely
voluntary basis. If you do not consent, or if you later seek to revoke your
consent, your relationship and status with the Company will not be affected; the
only consequence of refusing or withdrawing your consent is that the Company
would not be able to grant you the Award or other equity awards to you or
administer or maintain such awards. Therefore, you understand that refusing or
withdrawing your consent may affect your ability to participate in the Plan. For
more information on the consequences of your refusal to consent or withdrawal of
consent, you understand that you may contact the Best Buy Legal Department.


(m)
Electronic Delivery and Participation. Best Buy may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. You hereby consent to receive such documents by
electronic delivery and agree to participate in the Plan through an on-line or
electronic system established and maintained by Best Buy or a third party
designated by Best Buy. Further, the parties hereto shall be entitled to rely on
delivery of a facsimile or other electronic copy of this Agreement, and delivery
by either party of such facsimile or electronic copy shall be legally effective
to create a valid and binding agreement between the parties in accordance with
the terms hereof.



(n)
Language. If you have received this Agreement, or any other document related to
your Award and/or the Plan translated into a language other than English and if
the meaning of the translated version is different than the English version, the
English version will control.



(o)
Foreign Asset/Account Reporting Requirements; Exchange Controls. Your country
may have certain foreign asset and/or account reporting requirements and
exchange controls which may affect your ability to acquire or hold Shares
pursuant to the Plan or cash received from participating in the Plan (including
from any dividends received or sale proceeds arising from the sale of the
Shares) in a brokerage or bank account outside your country. You understand that
you may be required to report such accounts, assets or transactions to the tax
or other authorities in your country. You also may be required to repatriate
sale proceeds or other funds received as a result of your participation in the
Plan to your country through a designated bank or broker within a certain time
after receipt. You acknowledge that it is your responsibility to be compliant
with all such requirements, and that you should consult your personal legal and
tax advisors on this matter.



5.
Definitions. Capitalized terms used but not defined in this Agreement are
defined in the Plan or, if not defined therein, will have the following
meanings:



(a)
“Cause” for termination of your service with the Company Group shall, solely for
purposes of this Agreement, is deemed to exist if you:



(i)
are charged with, convicted of or enter a plea of guilty or nolo contendere to:
(a) a felony (or a crime of comparable magnitude under applicable law), (b) any
crime involving moral turpitude,



8

--------------------------------------------------------------------------------




dishonesty, breach of trust or unethical business conduct, or (c) any crime
involving the business of the Company Group;


(ii)
in the performance of your duties for the Company Group or otherwise to the
detriment of the Company Group, engage in: (a) dishonesty that is harmful to the
Company Group, monetarily or otherwise, (b) willful or gross misconduct, (c)
willful or gross neglect, (d) fraud, (e) misappropriation, (f) embezzlement, or
(g) theft;



(iii)
disobey the directions of the Board, or any individual or individuals the Board
authorizes to act on its or their behalf, acting within the scope of its or
their authority;



(iv)
fail to comply with the policies or practices of the Company Group;



(v)
are adjudicated in any civil suit, or acknowledge in writing in any agreement or
stipulation, to have committed any theft, embezzlement, fraud, or other act of
dishonesty involving any other Person;



(vi)
are determined, in the sole judgment of the Board or any individual or
individuals the Board authorizes to act on its or their behalf, to have engaged
in a pattern of poor performance;



(vii)
are determined, in the sole judgment of the Board or any individual or
individuals the Board authorizes to act on its or their behalf, to have
willfully engaged in conduct that is harmful to the Company Group, monetarily or
otherwise;



(viii)
breach any provision of this Agreement or any other agreement between you and
any member of the Company Group; or



(ix)
engage in any activity intended to benefit any entity at the expense of the
Company Group or intended to benefit any competitor of the Company Group.



All determinations and other decisions relating to Cause (as defined above) for
termination of your service shall be within the sole discretion of the Board or
any individual or individuals the Board authorizes to act on its behalf; and
shall be final, conclusive and binding upon you. In the event that there exists
Cause (as defined above), the Company may terminate this Agreement immediately,
upon written notification of such termination for Cause, given to you by the
Board or any individual or individuals the Board authorizes to act on its
behalf.


(b)
“Company Group” means, collectively, Best Buy Co, Inc. and its subsidiaries.



(c)
“Committee” means the Compensation and Human Resources Committee of the Board of
Directors of Best Buy Co., Inc.



(d)
“Confidential Information” means all “Confidential Information” as that term is
defined in Best Buy’s Confidentiality Policy, and includes, without limitation,
any and all information in whatever form, whether written, electronically
stored, orally transmitted or memorized relating to trade secrets, customer
lists, records and other information regarding customers, price lists and
pricing policies, financial information, records, ledgers and information,
purchase orders, agreements and related data, business development and strategic
plans, products and technologies, product tests, manufacturing costs, product or
service pricing, sales and marketing plans, research and development plans,
personnel and employment records, files, data and policies (regardless of
whether the information pertains to you or employees of the Company Group), tax
information, business and sales methods and operations, business correspondence,
memoranda and other records, inventions, improvements and discoveries, processes
and methods, business operations and related data formulae, computer records and
related



9

--------------------------------------------------------------------------------




data, know-how, research and development, trademark, technology, technical
information, copyrighted material, and any other confidential or proprietary
data and information which you encounter during your service, all of which are
held, possessed and/or owned by the Company Group and all of which are used in
the operations and business of the Company Group. Confidential Information does
not include information which is or becomes generally known within the Company
Group’s industry through no act or omission by you.


10

--------------------------------------------------------------------------------








COUNTRY-SPECIFIC APPENDIX
TO
LONG-TERM INCENTIVE PROGRAM AWARD AGREEMENT
FOR NON-U.S. DIRECTORS


Capitalized terms not defined in this Appendix have the meanings set forth in
the Plan and Section 5 of the Agreement.


TERMS AND CONDITIONS


This Appendix includes additional terms and conditions that govern the
Restricted Stock Units granted to you under the Plan if you are in one of the
countries listed below.


If you are a citizen or resident of a country other than the one in which you
are currently residing and/or providing services, transfer locations after the
Restricted Stock Units were granted to you, or are considered a resident of
another country for local law purposes, the terms and conditions contained
herein may not be applicable to you, and Best Buy shall, in its discretion,
determine to what extent the terms and conditions contained herein shall apply
to your Restricted Stock Units.


NOTIFICATIONS


This Appendix also includes information regarding exchange controls and certain
other issues of which you should be aware with respect to participation in the
Plan. The information is based on the securities, exchange control, and other
laws in effect in the respective countries as of June 2016. Such laws are often
complex and change frequently. As a result, it is strongly recommended that you
not rely on the information in this Appendix as the only source of information
relating to the consequences of your participation in the Plan because the
information may be out of date at the time you vest in the Restricted Stock
Units. This Appendix does not address any general reporting requirements that
may apply to you with respect to currency transfers into your country (unless
there are reporting requirements that apply specifically to the Shares that may
be acquired under the Plan).


In addition, the information contained herein is general in nature and may not
apply to your particular situation, and Best Buy is not in a position to assure
you of a particular result. Accordingly, you are advised to seek appropriate
professional advice as to how the relevant laws in your country may apply to
your situation.


Finally, if you are a citizen or resident of a country other than the one in
which you are currently residing and/or providing services, transfer locations
after the Restricted Stock Unites were granted to you or are considered a
resident of another country for local law purposes, the information herein may
not be applicable to you in the same manner.


UNITED KINGDOM
TERMS AND CONDITIONS
Issuance of Shares; Holding Period. This provision supplements Section 2(c) of
the Agreement:
Notwithstanding any discretion in the Plan, Restricted Stock Units are payable
in Shares only, and shall not be paid in cash.


11